Exhibit 10.59
(EXIDE LOGO) [g27398g2739800.gif]
FISCAL 2012 ANNUAL INCENTIVE PLAN
(Amending and Restating the Fiscal 2010 Annual Incentive Plan)
Introduction
The Fiscal 2012 Annual Incentive Plan, amending and restating the Fiscal 2010
Annual Incentive Plan (“AIP”) is a primary component of Exide Technologies and
its affiliates (collectively, the “Company”) total compensation package for
eligible employees. AIP is an annual cash incentive compensation program which
provides rewards for employees based on the degree of achievement against annual
individual performance objectives (including leadership standards assessment)
and annual Operating Plan financial objectives.
Eligibility
Eligibility is determined by senior management within the guidelines established
by the Company. In addition, eligibility for participation is determined by an
assessment of the market practices for the position as well as the employee’s
role with the Company. Participants are reviewed and participation is determined
on an annual basis.
Target Award Levels
An annual target award level, expressed as a percent of base salary (in local
currency), is established for each participant. The target award level is based
on the participant’s role within the Company, internal equity within the
Company, as well as the compensation levels and components for similar jobs
found in the marketplace. The target award levels are approved by senior
management (or the Board of Directors or its designee for certain senior
officers) within the guidelines established by the Company.
AIP Metrics
The AIP design has two distinct components: 1) financial objectives and 2)
individual objectives. The following is a description of these two components:

1)   Financial Objectives (AIP Reward Score Range: 0% to 200%)       Annually,
the Company’s Operating Plan is presented to and approved by the Board of
Directors. The AIP financial objectives for FY12 consist of enterprise metrics,
derived directly from the annual Operating Plan, including Corporate Earnings
per Share (EPS), Corporate Consolidated Operating Income (OI) and Corporate Free
Cash Flow (FCF).

  •   Corporate AIP participants have financial metrics which are weighted as
follows:

          Corporate/Enterprise Financial Metrics   Weight
Corporate EPS (GAAP)
    50 %
Corporate Consolidated Operating Income
    30 %
Corporate Free Cash Flow
    20 %

  •   Region AIP participants have 25% of their incentive determined based on
Corporate metrics (Corporate EPS and Corporate Consolidated Operating Income).
The remaining 75% of their financial metric weighting consists of metrics for
their region (Americas, Asia Pacific, or Europe). For example:

          Region Financial Metrics   Weight
Region Operating Income
    50 %
Region Free Cash Flow
    25 %
Corporate EPS (GAAP)
    15 %
Corporate Consolidated Operating Income
    10 %

1



--------------------------------------------------------------------------------



 



    Performance under the above financial metrics are measured against the
Operating Plan to determine an AIP reward score for each metric. If the
financial performance scores are below the minimum performance threshold, then
it would result in 0% AIP reward score for that metric. Scores that fall between
the minimum and maximum thresholds are interpolated (i.e., AIP reward slope is
applied). Financial results that are at or above the maximum performance level
produce a 200% AIP reward score for that metric. The following chart summarizes
the performance/reward relationship (“slope”) between the financial performance
(AIP financial metrics) and the AIP reward scores.       For example: If the
Performance vs. Plan for a financial objective is 90%, the Reward Score for that
metric is 75%.

(PERFORMANCE GRAPH) [g27398g2739801.gif]

      Performance Score   Reward Score
<80%
  0% 80%   50% 80% – 100%   + 2.5% per pt increase 100%   100% 100% – 120%   +
5.0% per pt increase

2)   Individual Objectives (Reward Score Range: 0% to 125%)       The AIP
Individual Objectives are set by the participant and their manager as part of
the Performance Management Process (“PMP”). For FY12, the objective setting
process provides a guideline for employees to have a maximum of five objectives.

AIP Award Calculation:
(GRAPHICS) [g27398g2739802.gif]

2



--------------------------------------------------------------------------------



 



The following chart illustrates how the Program works using as an example an AIP
participant with a $50,000 salary and an AIP target of 10%. In this example, the
AIP participant had an overall financial objective reward score of 75%
(calculated from the example above) and scored 102% on his/her AIP individual
objectives.
AIP Award Sample Calculation

                                      Individual AIP                  
Achievement of         Target       Financial       Individual Objectives      
  (a % of Salary)       Objectives       (Results/Behaviors)       AIP Award
 
      Financial objectives include:
      Individual objectives include:
           
 
                                   
 
      Corporate EPS
Corporate Consolidated OI
Region OI
Region FCF       Annual Individual Performance Objectives
Leadership Standards Assessment            
Salary:
                                   
 
                                   
$50,000
      0 to 200%       0 to 125%       0 to 200%
 
                              (capped)
 
                                   
AIP Target %:
10% of salary
  X   Overall Financial Reward Score = 75%   X   Individual Performance Score =
102%   =   Overall Score*
76.5% of target
(75% x 102%)
 
                                   
ò
      ò       ò       ò
AIP Target $:
  X   Overall Financial Reward Score   X   Individual Performance Score   =  
Award
 
                                   
$5,000
        75 %         102 %       $3,825

 

*   The Overall Score is determined by multiplying the AIP target amount by
financial metric reward score and individual performance score (i.e., base
salary x AIP target % x overall score) to yield an award. Final overall reward
opportunity can range from 0% to 200% of target award level. Please note: After
the AIP award calculation is performed; managers may then exercise business
judgment to increase or decrease the amount of the award based on legitimate,
non-discriminatory and bona fide business facts and circumstances involving the
employee’s performance during the performance year to determine the actual award
payment.

Overall Plan Trigger:
Corporate Consolidated Operating Income acts as a plan trigger for AIP; no plan
payouts will be made for FY12 unless the Company achieves a specific
Consolidated Operating Income level approved by the Board of Directors.
Payment
In order to receive the year end AIP award payout for the previous performance
year, participants must be employed by Exide in an eligible position at the time
of payout. AIP awards are typically paid in June for U.S. employees, after the
final approval from the Board of Directors is received, or as soon as
practicable thereafter. For non-U.S. employees, after final Board of Directors
approval is received, awards are paid using payroll dates that are established
based on local practices, customs and laws and as such will vary by country.

3